Title: From John Adams to Edmé Jacques Genet, 24 October 1778
From: Genet, Edmé Jacques
To: Adams, John


     
      
       post 24 October 1778
      
     
     Last night I was favoured with yours of the 24th, and nothing would give me greater Pleasure, than to be able to furnish you with any Observations or Intelligence, which might be to your Purpose.
     With Regard to the Cartouch Boxes and other Arms of G. Burgoines Army, I can add nothing to what the Congress have said in their Resolutions upon the Report of their Committee on the 8 of Jany. 1778, which has been published already in the Affaires De l’Angleterre et de L’Amerique, and is found in the 9th volume from Page 294 to Page 302.
     The Congress mentioned the Cartouch Boxes, I suppose because they were mentioned by their General Gates in his Official Return: But they might have gone further, for the Truth was, that all the Arms were rendered unfit for service, either by driving over them loaded Carts, or breaking their Locks, in short every Thing in their Power was done by them to injure and destroy their Arms, contrary to the Faith of the Convention, and there was a great Uneasiness about it, through the Country.
     But it was not this Breach of the Convention alone, that induced Congress to detain the Army. It was a Discovery of the Intention of the Ennemy, to join Burgoignes Troupes to Howes instead of sending them to the Europe.
     This Intention was collected from various Considerations.
     1. It was known that the principle favored by the British Court was that, not only was it permitted, but, as good policy, it was even obligatory to deceive the rebels by promises and engagements which they never intended to keep. This maxim was formally taught in a certain Book, which was much in fashion at the British Court, and which the King himself was known to be very fond of.
     2. G. Burgoine himself, took care to declare under his Hand in several Letters that the Convention was broke on the Part of the Americans and altho that General had not even a plausible Colour for this opinion, yet the Declaration of it was sufficient Evidence of his Intention to consider himself as discharged from the Convention and consequently at Liberty to go to New York or Rhode Island if he could get there.
     3. G. Burgoines Refusal to permit the Names, Age, and Description of his officers and Men to be taken, according to the Resolution of Congress, by which Measure alone, those Persons could be detected and brought to Punishment in Case they, had again served in America contrary to the Treaty, could be considered in no other Light than a Determination to withhold that sort of Evidence.
     4. The Number of Transports sent to Rhode Island, might possibly have conveyed that Army to Rhode Island, but was altogether insufficient to transport them and their Baggage to Europe.
     5. It was well known, that the British Army in America, had too Scanty an allowance of Provisions, to be able to Spare a sufficient Quantity to carry that Army home to Europe.
     But there is yet another point that should not be ignored. This is, that under the Saratoga Convention General Bourgoyne’s army was obligated to pay for the provisions to be furnished them by the Americans, and the congress has very wisely and justly resolved that they should not embark untill this Debt should be paid.
     But there has been no offer of Payment.
     What the British Commissioners have to do with this affair, is another Question? It is not included in their Commission.
     Congress have resolved that the Army shall not embark untill the Convention shall be ratified by the Court, that is by the King. But the King has not ratified it, nor has he empowered his Commissioners to ratify it.
     But Governor Johnstone conscious of the Part he had acted, and feeling himself the Scorn of the Universe, for his Prevarications and Tergiversations, was impotent under it and makes this awkward Effort, to make a Noise in order to drown the Hisses of Mankind which had been justly excited against himself.
     As to the Situation of Gen. Burgoines Army, it was lodged in Cambridge Medford and Charlestown in Comfortable Barracks, and plentifully Supplied with Provisions. They were under a Guard of a Thousand Men of the Militia—and had no other Restraint laid upon them than was consistent with the Convention, and than their own turbulent and riotous Disposition made necessary.
     It appears by the late Papers, that they are removed, I think to Rutland and other interiour Parts of the Country, where they can be better provided for, and under less Temptation to Disorder.
     The assertions of George Johnstone concerning the treaty and the approval given by Dr. Franklin to the system of reconciliation, refer to events before my arrival in this Country. But from what I have heard concerning the Treaty and from what I have known of Dr. Franklin’s sentiments for three or four years past, they are so atrociously false, that it will be easy, to set those Matters right in the Eyes of the World, which I suppose Dr. F. will do.
     As you have observed it will not be proper to make Use of my Name upon this Occasion, and I dont know that you can make any Use of any of these Observations. If you can they are at your service.
     I am with great Esteem, your most obedient servant
     
      John Adams
     
     
      I think G. Johnstones Declaration may be fairly considered as full Proof of his having employed the Lady to offer, the Ten Thousand Guineas to Mr. Reed, and the best office in the Kings Gift, as well as of his having written the Letters to Mr. Reed and Mr. Morris. In his answer he does not deny it—which probably he would not have failed to do, if he had not been conscious that the Ladys Testimony, and perhaps that of others could be added to that of Mr. Reed.
      To what a fatal Degree, has this Gangreene of Corruption, arisen in British Hearts! There seems to be no Character left, in any Part of the Government, or the Army, or the Navy. Lord Howe, General How, even Admiral Keppell, all in their Turns have abandoned their Friends, their Party and their professed Principles and suffered them­selves to be made the Tools of an Administration and a system which they professed to detest, for the sake of Emolument and Command and G. Johnstone in his Turn, not only throws himself into the Arms of this Administration, but descends to become the Instrument of the meanest and vilest of their dirty work.
     
    